DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 4-6, 8-9, 12-14, 16, 19-20, & 22 of U.S. Application No. 16/661280 filed on 11/30/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed11/30/2022. Claims 1, 4-6, 8-9, 12-14, 16, 19-20 & 22 are presently amended. Claims 2-3, 7, 10-11, 15, 17-18, & 21 are cancelled. Claims 1, 4-6, 8-9, 12-14, 16, 19-20, & 22 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejections under 35 U.S.C. § 101: Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive. Applicant argues on page 12 of the Remarks, “For example, representative claim 1 recites, in part “generating, based on the one or more first vision characteristics of the first user, the first type of eyewear worn by the first user, and the amount of tint associated with the first type of eyewear and the windshield of the vehicle, a first enhancement associated with the first object, wherein the first enhancement comprises a first color compensation, and wherein the first color compensation comprises adjusting at least one of a first color wavelength, a first color saturation, and a first color luminosity” (emphasis added). In other words, representative claim 1 explicitly provides for enhancement, including color compensation, via AR HUD that is based on the user’s vision characteristic(s), in addition to the type of eyewear worn by the user and the tint associated with the eyewear and the windshield, when the user’s eyewear and/or eyesight alone are insufficient to provide reliable quality of object viewing. Since a human user cannot automatically generate an enhancement via an AR HUD when their eyewear and/or vision characteristics do not provide sufficient quality of vision on their own, it follows that Applicant’s claims recite limitations that “cannot practically be performed in the human mind.” M.P.E.P 2106.04 (a)(2(III). Thus, Applicant’s claims are not directed to the judicial exception of an abstract idea.” Applicant further argues, “In view of Diehr, as cited by the M.P.E.P., Applicant contends that elements such as “automatically displaying” at least one enhancement on an AR HUD “based on a learning algorithm” sufficiently limit Applicant’s claims. Accordingly, Applicant contends that, even if  Applicant’s claims are directed to an abstract idea (with which Applicant respectfully disagrees), they are nonetheless integrated into a practical application, which renders the subject matter allowable.” Examiner respectfully disagrees. Applicant is reminded claims must be given their broadest reasonable interpretation. The claims are interpreted under an abstract idea with the idea being able to be performed in the mind. The claims disclose instructions programmed to the processors in order to perform the enhancement of the windshield. The amendments to the claims further contain instructions to program the windshield to change color, brightness, or luminosity through a processor based on data received. Further, the second user and the second object detected are a repeat of instructions and output that is performed to the first user. Further the instructions are merely exemplary of how a visual indicator can be a notification to check the weather in order to remember to put on sunglasses and/or a hat to give shade to the user’s eyesight, or even adjusting your sun visor to help the user see on a sunny day. Per the MPEP 2106.05(f) Mere Instructions To Apply An Exception, the courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Examiner interprets that the processors, the augmented reality heads-up display, and sensors are applying instructions in order to reach the end result of displaying on a windshield. Using a computer or other machinery in its ordinary capacity for economic or other task (e.g., to receive, store, or transmit data) after the abstract idea does not integrate a judicial exception into a practical application or provide significantly more (see at least MPEP 2106.05(f)). Further the AR HUD is generic in the sense that it is used to merely display content, similar to a projector. As for the Diehr court case, the fact patterns are not the same. In regards to this application, the facts are not the same in regards to this idea. In conclusion, the 101 rejection is maintained provided the arguments above.

In regards to the previous rejection under 35 U.S.C. § 103: Applicant’s arguments filed 11/30/2022, with respect to independent claims 1, 9, & 16 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 9, & 16 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 4-9, 12-14, 16, 19-20, 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claims 1, 9 & 16 recite, first data associated with a first user of a vehicle, wherein the first data indicates one or more first vision characteristics of the first user, a first type of eyewear worn by the first user, and a first amount of tint associated with the first type of eyewear and a windshield of the vehicle, and wherein at least some of the first data is received from a first sensor of the vehicle configured to capture data within an interior of the vehicle, second data associated with a second user of the vehicle, wherein the second data indicates one or more second vision characteristics of the second user, a second type of eyewear worn by the second user, and a second amount of tint associated with the second type of eyewear and the windshield of the vehicle, and wherein at least some of the second data is received, as drafted, is a device & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer elements. The claim is practically able to be performed in the mind. For example, but for the “A method, device, system, processor, memory for storing instructions, sensor assembly, first sensor and second sensor, augmented reality (AR) heads-up display (HUD), first sensor comprises a camera, a machine learning algorithm,” language, “first data associated with a first user of a vehicle, wherein the first data indicates one or more first vision characteristics of the first user, a first type of eyewear worn by the first user, and a first amount of tint associated with the first type of eyewear and a windshield of the vehicle, and wherein at least some of the first data is received from a first sensor of the vehicle configured to capture data within an interior of the vehicle, second data associated with a second user of the vehicle, wherein the second data indicates one or more second vision characteristics of the second user, a second type of eyewear worn by the second user, and a second amount of tint associated with the second type of eyewear and the windshield of the vehicle, and wherein at least some of the second data is received” in the context of this claim encompasses the user giving information about his vision and what type of eyewear the user wears and how dark the eyewear and windshield will be, and any deficiencies when entering a vehicle and the same goes for another driver or passenger.
The limitation of identifying a first object in a field of vision of the first user while the first user is situated in the vehicle, identifying a second object in a second field of vision of the second user while the second user is situated in the vehicle, wherein the second object is either the first object or a different object than the first object, as drafted, is a device, system, & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the system. The claim is practically able to be performed in the mind. For example, but for the “A method, device, system, processor, memory for storing instructions, sensor assembly, first sensor and second sensor, augmented reality (AR) heads-up display (HUD), first sensor comprises a camera, a machine learning algorithm,” language, “identifying a first object in a field of vision of the first user while the first user is situated in the vehicle, identifying a second object in a second field of vision of the second user while the second user is situated in the vehicle, wherein the second object is either the first object or a different object than the first object,” in the context of this claim encompasses the user detecting the sun when driving on the road. 
Likewise, generating, based on the one or more first vision characteristics of the first user, the first type of eyewear worn by the first user and the amount of tint associated with the first type of eyewear and the windshield of the vehicle, a first enhancement associated with the first object, wherein the first enhancement comprises a first color compensation, and wherein the first color compensation comprises adjusting at least one of a first color wavelength, a first color saturation, and a first color luminosity; generating, based on the one or more second vision characteristics of the second user, the second type of eyewear worn by the second user, and the second amount of tint associated with the second type of eyewear and the windshield of the vehicle, a second enhancement associated with the second object, wherein the second enhancement comprises a second color compensation, and wherein the second color compensation comprises adjusting at least one of a second color wavelength, a second color saturation, and a second color luminosity, and wherein the second enhancement is a different enhancement than the first enhancement, is a device, system, & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method, device, system, processor, memory for storing instructions, sensor assembly, first sensor and second sensor, augmented reality (AR) heads-up display (HUD), first sensor comprises a camera, a machine learning algorithm,” language” language, “generating, based on the one or more first vision characteristics of the first user, the first type of eyewear worn by the first user and the amount of tint associated with the first type of eyewear and the windshield of the vehicle, a first enhancement associated with the first object, wherein the first enhancement comprises a first color compensation, and wherein the first color compensation comprises adjusting at least one of a first color wavelength, a first color saturation, and a first color luminosity; generating, based on the one or more second vision characteristics of the second user, the second type of eyewear worn by the second user, and the second amount of tint associated with the second type of eyewear and the windshield of the vehicle, a second enhancement associated with the second object, wherein the second enhancement comprises a second color compensation, and wherein the second color compensation comprises adjusting at least one of a second color wavelength, a second color saturation, and a second color luminosity, and wherein the second enhancement is a different enhancement than the first enhancement,” in the context of this claim encompasses the user adjusting their visor or putting on sunglasses/color blind glasses to help his vision with the user during riding. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Likewise, automatically displaying at least one of the first enhancement and the second enhancement on of the vehicle based on a learning algorithm, wherein between the first user and the first object and between the second user and the second object, and wherein a first identification by the first sensor indicating whether the first user is situated in the vehicle and a second identification by the first sensor indicating whether the second user is situated in the vehicle., system, & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “A method, device, system, processor, memory for storing instructions, sensor assembly, first sensor and second sensor, augmented reality (AR) heads-up display (HUD), first sensor comprises a camera, a machine learning algorithm,” language, “displaying the first enhancement on a display device of the vehicle” in the context of this claim encompasses an augmented reality heads-up display to display a tint that matches the user sunglasses to help with sun glare. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “A method, device, system, and processor, memory for storing instructions, sensor assembly, first sensor and second sensor, augmented reality (AR) heads-up display (HUD), first sensor comprises a camera, a machine learning algorithm,”. The devices are recited at a high-level of generality (i.e., device configured to detect a certain tint for a visually impaired driver) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “A method, device, system, processor, memory for storing instructions, sensor assembly, first sensor and second sensor, augmented reality (AR) heads-up display (HUD), first sensor comprises a camera, a machine learning algorithm,”, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Also for claims 4 & 12, wherein the first object and the second object are identified using a second sensor of the vehicle, and wherein the second sensor is associated with capturing exterior data from an exterior of the vehicle, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein the first object and the second object are identified using a second sensor of the vehicle, and wherein the second sensor is associated with capturing exterior data from an exterior of the vehicle” in the context of this claim encompasses a second detector to detect a sun and how strong a glare is coming from the sun. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a certain tint for a visually impaired driver) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Equally for claim 5, 13, & 19, further comprising calibrating the one or more augmented reality (AR) heads-up display (HUDs) based on at least one of the first data and the second data and at least one of the first object and the second object, is a device, process, & system that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “further comprising calibrating the one or more augmented reality (AR) heads-up display (HUDs) based on at least one of the first data and the second data and at least one of the first object and the second object” in the context of this claim encompasses a display adjusting based on the impairment and the object that is detected to set up for a tint display. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a certain tint for a visually impaired driver) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claims 6, 14, & 20, wherein the first enhancement and the second enhancement further comprise one or more environmental adaptations and at least one of  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a certain tint for a visually impaired driver) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 8, receiving, by the processor, third data associated with the first user and fourth data associated with the second user, wherein the third data is associated with information associated with a first user profile and the fourth data is associated with a second user profile, and wherein the first user profile and the second user profile are shared between vehicles, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “receiving, by the processor, third data associated with the first user and fourth data associated with the second user, wherein the third data is associated with information associated with a first user profile and the fourth data is associated with a second user profile, and wherein the first user profile and the second user profile are shared between vehicles” in the context of this claim encompasses a user having sunglasses in each vehicle they use in order to compensate for a sun glare whenever the user uses a different vehicle. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a certain tint for a visually impaired driver) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Similarly for claim 22, wherein generating the first enhancement is further based on information regarding the first type of eyewear worn by the first user that is stored in a database, and wherein generating the second enhancement is further based on information regarding the second type of eyewear worn by the second user that is stored in the database, is a device, system & process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “wherein generating the first enhancement is further based on information regarding the first type of eyewear worn by the first user that is stored in a database, and wherein generating the second enhancement is further based on information regarding the second type of eyewear worn by the second user that is stored in the database” in the context of this claim encompasses a user already containing different types of glasses in a vehicle for a driver to use depending on their vision deficiency. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The devices are recited at a high-level of generality (i.e., device configured to detect a certain tint for a visually impaired driver) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668